Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 1 of 37 PageID #: 1596




                                UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

  10x GENOMICS, INC.,                                     Case No. 19-cv-862-CFC-SRF

                          Plaintiff,

              v.                                          DEMAND FOR JURY TRIAL
  CELSEE, INC.,

                          Defendant.


        DEFENDANT CELSEE, INC.’S ANSWER AND COUNTERCLAIMS TO 10x
       GENOMICS, INC.’S COMPLAINT FOR PATENT INFRINGEMENT, UNFAIR
                   COMPETITION, AND FALSE ADVERTISING

         Defendant Celsee, Inc. (“Celsee” or “Defendant”) answers (“Answer”) Plaintiff 10x

  Genomics, Inc.’s (“10x” or “Plaintiff”) First Amended Complaint (“Complaint”) for patent

  Infringement, unfair competition, false advertising, and related claims under the laws of the State

  of Delaware, filed on November 14, 2019, and asserts counterclaims against 10x as follows:

                                  I.     NATURE OF THE ACTION

         1.        Celsee admits that the Complaint purports to state an action arising under the patent

  laws of the United States of America, 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271; unfair

  competition and false advertising under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

  and for related claims under the laws of the State of Delaware. Except as so admitted, denied.

                                         II.     THE PARTIES

         2.        Celsee admits, on information and belief, that 10x is a corporation existing under

  the laws of Delaware, with an office in Pleasanton, CA.

         3.        Celsee admits that it is a corporation organized and existing under the laws of the

  State of Delaware, with its principal place of business in Ann Arbor, Michigan.
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 2 of 37 PageID #: 1597



                               III.    JURISDICTION AND VENUE

         4.      Celsee admits that these claims arise under the patent laws of the United States, 35

  U.S.C. §§ 1, et seq., under the Lanham Act, 15 U.S.C. §§ 1051 et seq., and under the Delaware

  Deceptive Trade Practices Act, 6 Del. C. §§ 2531 et seq., and that this Court has jurisdiction

  pursuant to 28 U.S.C. §§ 1331, 1338, and 28 U.S.C. sec 1367.

         5.      Celsee admits it is subject to personal jurisdiction in this judicial district for the

  purposes of this action.   Celsee further admits that venue is proper in this judicial district under

  28 U.S.C. § 1400(b) because Celsee is a Delaware corporation.

                                       IV.    BACKGROUND

         6.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 6 of the Complaint and therefore denies those allegations.

         7.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 7 of the Complaint and therefore denies those allegations.

         8.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 8 of the Complaint and therefore denies those allegations.

         9.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 9 of the Complaint and therefore denies those allegations.

         10.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 10 of the Complaint and therefore denies those allegations.

         11.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 11 of the Complaint and therefore denies those allegations.

         12.     Celsee admits that it launched its Genesis System on October 25, 2018 as a product

  that was intended to overcome prior limits in single-cell analysis. Except as so admitted, denied.


                                                   2
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 3 of 37 PageID #: 1598



         13.     Celsee admits that its website states that the “Genesis System enables scientists to

  analyze molecular signatures from hundreds to millions of cells.” Except as so admitted, denied.

         14.     Celsee admits that its website states that “CelsingleTM capture and isolate single

  cells with a gentle, gravity-based approach. Discrete microwells allow a single cell to be paired

  with a unique cellular barcode and unique molecular indices for desired applications, such as gene

  expression or protein quantitation.”   Except as so admitted, denied.

         15.     Celsee admits that the cited portion of its website describes the features and benefits

  of certain Celsee products.   Except as so admitted, denied.

         16.     Celsee admits that its website states that “[t]he scalability of this approach is

  unmatched and has the potential to provide a 10x increase in cell throughout compared with other

  technologies.” Except as so admitted, denied.

         17.     Celsee admits that its website states that “[t]he Genesis System enables a range of

  single-cell applications with CelsingleTM or CelselectTM Slides supporting hundreds to millions of

  cells per experiment.” Celsee further admits that its website states that “Celsingle™ Slides capture

  and isolate single cells with a gentle, gravity-based approach. Discrete microwells allow a single

  cell to be paired with a unique cellular barcode and unique molecular indices for desired

  applications, such as gene expression or protein quantitation.” Except as so admitted, denied.

         18.     Celsee admits that it launched its Genesis System on October 25, 2018. Except as

  so admitted, denied.

         19.     Denied.

         20.     Denied.

         21.     Denied.




                                                   3
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 4 of 37 PageID #: 1599



         22.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 22 of the Complaint and therefore denies those allegations.

         23.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 23 of the Complaint and therefore denies those allegations.

         24.     Denied.

         25.     Denied.

         26.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 26 of the Complaint, including, for instance, 10x’s view of the

  meaning of “key criterion” and what customers rely upon for purchasing decisions. On these

  bases, Celsee denies the allegations of paragraph 26.

         27.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 27 of the Complaint and therefore denies those allegations.

         28.     Celsee admits that its promotional literature states “Because every cell matters.TM”

  Celsee admits that its website states, “Deep and accurate view of cell populations with >70%

  capture of input cells.” Except as so admitted, denied.

         29.     Celsee admits that its promotional literature states “Deep and accurate view of cell

  populations with >70% capture of input cells.” Except as so admitted, denied.

         30.     Denied.

         31.     Denied.

         32.     Celsee denies that it has made any misrepresentations regarding the cell capture

  rate of its Genesis Platform and, on this basis denies this allegation.




                                                    4
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 5 of 37 PageID #: 1600



            33.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 33 regarding 10x’s view of “reasonable consumers.” On these bases,

  Celsee denies the allegations of paragraph 33.

            34.      Celsee denies that it has engaged in misleading or deceptive practices and, on this

  basis denies this allegation.

                                     V.      THE PATENTS-IN-SUIT

            35.      Celsee denies that its products practice any of the claims of U.S. Patent Nos.:

  10,155,981; 10,227,648; 10,240,197; 10,273,541; 10,280,459; 10,392,662; and 10,400,280 as

  properly construed and on this basis, denies this allegation.

    VI.           FIRST CAUSE OF ACTION                                (CELSEE’S
                           INFRINGEMENT OF U.S. PATENT NO. 10,155,981)

            36.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

            37.      Celsey admits, on information and belief, that the ’981 patent states that it issued

  on December 18, 2018 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter.

  Except as so admitted, denied.

            38.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 38 of the Complaint and therefore denies those allegations.

            39.      Celsee admits that it became aware of the existence of the ’981 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.       Except as so admitted,

  denied.

            40.      Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.



                                                       5
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 6 of 37 PageID #: 1601



          41.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          42.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          43.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          44.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          45.     Denied.

          46.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          47.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

                             VII. SECOND CAUSE OF ACTION
                (CELSEE’S INFRINGEMENT OF U.S. PATENT NO. 10,240,197)

          48.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          49.     Celsee admits, on information and belief, that the ’197 patent states that it issued

  on March 26, 2019 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter. Except

  as so admitted, denied.

          50.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 50 of the Complaint and therefore denies those allegations.




                                                   6
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 7 of 37 PageID #: 1602



            51.   Celsee admits that it became aware of the existence of the ’197 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.    Except as so admitted,

  denied.

            52.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            53.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            54.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            55.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            56.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            57.   Denied.

            58.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            59.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

                                VIII. THIRD CAUSE OF ACTION
                            (INFRINGEMENT OF U.S. PATENT NO. 10,227,648)

            60.   Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.




                                                    7
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 8 of 37 PageID #: 1603



            61.   Celsee admits, on information and belief, that the ’648 patent states that it issued

  on March 12, 2019 to Benjamin Hindson, Serge Saxonov, Kevin Ness, and Paul Hardenbol.

  Except as so admitted, denied.

            62.   Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 62 of the Complaint and therefore denies those allegations.

            63.   Celsee admits that it became aware of the existence of the ’648 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.      Except as so admitted,

  denied.

            64.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

            65.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

            66.   Denied.

            67.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

            68.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

                                IX. FOURTH CAUSE OF ACTION
                            (INFRINGEMENT OF U.S. PATENT NO. 10,273,541)

            69.   Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

            70.   Celsee admits, on information and belief, that the ’541 patent states that it issued

  on April 30, 2019 to Benjamin Hindson, Christopher Hindson, Michael Schnall-Levin, Kevin

  Ness, Mirna Jarosz, Serge Saxonov, and Paul Hardenbol.          Except as so admitted, denied.

                                                    8
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 9 of 37 PageID #: 1604



            71.   Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 71 of the Complaint and therefore denies those allegations.

            72.   Celsee admits that it became aware of the existence of the ’541 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.    Except as so admitted,

  denied.

            73.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            74.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            75.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            76.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            77.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            78.   Denied.

            79.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            80.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

                                X.   FIFTH CAUSE OF ACTION
                            (INFRINGEMENT OF U.S. PATENT NO. 10,280,459)

            81.   Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

                                                    9
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 10 of 37 PageID #: 1605



            82.   Celsee admits, on information and belief, that the ’459 patent states that it issued

  on May 7, 2019 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter. Except as

  so admitted, denied.

            83.   Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 83 of the Complaint and therefore denies those allegations.

            84.   Celsee admits that it became aware of the existence of the ’459 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.    Except as so admitted,

  denied.

            85.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            86.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            87.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            88.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            89.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            90.   Denied.

            91.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            92.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.


                                                   10
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 11 of 37 PageID #: 1606



                                XI.  SIXTH CAUSE OF ACTION
                            (INFRINGEMENT OF U.S. PATENT NO. 10,392,662)

          93.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          94.     Celsee admits, on information and belief, that the ’662 patent states that it issued

  on August 27, 2019 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter.

  Except as so admitted, denied.

          95.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 95 of the Complaint and therefore denies those allegations.

          96.     Denied.

          97.     Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

          98.     Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

          99.     Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

          100.    Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

                               XII. SEVENTH CAUSE OF ACTION
                            (INFRINGEMENT OF U.S. PATENT NO. 10,400,280)

          101.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          102.    Celsee admits, on information and belief, that the ’280 patent states that it issued

  on September 3, 2019 to Benjamin Hindson, Chrisopher Hindson, Michael Schnall-Levin, Kevin

  Ness, Mirna Jarosz, Serge Saxonov, and Paul Hardenbol.         Except as so admitted, denied.
                                               11
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 12 of 37 PageID #: 1607



          103.    Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 103 of the Complaint and therefore denies those allegations.

          104.    Denied.

          105.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          106.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          107.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          108.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          109.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          110.    Denied.

          111.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          112.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.



                              XIII. EIGHTH CAUSE OF ACTION
                         (UNFAIR COMPETITION UNDER THE LANHAM ACT)

          113.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.



                                                   12
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 13 of 37 PageID #: 1608



          114.    Celsee admits that its website states, “Deep and accurate view of cell populations

  with >70% capture of input cells.” Except as so admitted, denied.

          115.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          116.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          117.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          118.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          119.    Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 119, particular regarding 10x’s view of direct competition.    On this

  basis, Celsee denies the allegations of paragraph 119.

          120.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          121.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

                            XIV. NINTH CAUSE OF ACTION
                 (VIOLATION OF DELAWARE DECEPTIVE TRADE PRACTICES ACT

          122.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          123.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.



                                                   13
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 14 of 37 PageID #: 1609



         124.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         125.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         126.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         127.    Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 127, particular regarding 10x’s view of direct competition.     On this

  basis, Celsee denies the allegations of paragraph 127.

         128.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         129.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

                          RESPONSE TO 10X’S PRAYER FOR RELIEF

         Celsee denies that 10x is entitled to any relief whatsoever, including the relief stated in

  Paragraphs a-k in the Complaint, from either Celsee or the Court, either as prayed for in the

  Complaint or otherwise.

                                          GENERAL DENIAL

         Celsee further denies each and every allegation in the Complaint that is not specifically

  admitted, denied, or otherwise responded to in this Answer.

                                             DEFENSES

         Celsee alleges and asserts the following defenses in response to the allegations in the

  Complaint.


                                                  14
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 15 of 37 PageID #: 1610



                        First Defense – Noninfringement of the ’981 Patent

         130.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’981 patent, either

  literally or by the doctrine of equivalents.

                       Second Defense – Noninfringement of the ’648 Patent

         131.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’648 patent, either

  literally or by the doctrine of equivalents.

                        Third Defense – Noninfringement of the ’197 Patent

         132.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’197 patent, either

  literally or by the doctrine of equivalents.

                       Fourth Defense – Noninfringement of the ’541 Patent

         133.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’541 patent, either

  literally or by the doctrine of equivalents.

                        Fifth Defense – Noninfringement of the ’459 Patent

         134.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’459 patent, either

  literally or by the doctrine of equivalents.

                        Sixth Defense – Noninfringement of the ’662 Patent




                                                   15
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 16 of 37 PageID #: 1611



         135.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’662 patent, either

  literally or by the doctrine of equivalents.

                       Seventh Defense – Noninfringement of the ’280 Patent

         136.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’280 patent, either

  literally or by the doctrine of equivalents.

                            Eighth Defense – Invalidity of the ’981 Patent

         137.    One or more claims of the ’981 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et sec., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’981 patent are invalid in view of the prior art, including references cited on

  the face of the ’981 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’981 patent.   In addition, one or more claims

  of the ’981 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’981 patent, and those claims are indefinite.

                            Ninth Defense – Invalidity of the ’648 Patent

         138.    One or more claims of the ’648 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et sec., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’648 patent are invalid in view of the prior art, including references cited on

  the face of the ’648 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’648 patent.   In addition, one or more claims


                                                   16
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 17 of 37 PageID #: 1612



  of the ’648 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’648 patent, and those claims are indefinite.

                            Tenth Defense – Invalidity of the ’197 Patent

         139.    One or more claims of the ’197 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et sec., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’197 patent are invalid in view of the prior art, including references cited on

  the face of the ’197 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’197 patent.   In addition, one or more claims

  of the ’197 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’197 patent, and those claims are indefinite.

                          Eleventh Defense – Invalidity of the ’541 Patent

         140.    One or more claims of the ’541 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et sec., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’541 patent are invalid in view of the prior art, including references cited on

  the face of the ’541 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’541 patent.   In addition, one or more claims

  of the ’541 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’541 patent, and those claims are indefinite.

                           Twelfth Defense – Invalidity of the ’459 Patent

         141.    One or more claims of the ’459 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C.      §1, et sec., including, but not limited to, the


                                                   17
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 18 of 37 PageID #: 1613



  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’459 patent are invalid in view of the prior art, including references cited on

  the face of the ’459 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’459 patent.   In addition, one or more claims

  of the ’459 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’459 patent, and those claims are indefinite.

                         Thirteenth Defense – Invalidity of the ’662 Patent

         142.    One or more claims of the ’662 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et sec., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’662 patent are invalid in view of the prior art, including references cited on

  the face of the ’662 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’662 patent.   In addition, one or more claims

  of the ’662 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’662 patent, and those claims are indefinite.

                         Fourteenth Defense – Invalidity of the ’280 Patent

         143.    One or more claims of the ’280 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et sec., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112.     For example, one or

  more claims of the ’280 patent are invalid in view of the prior art, including references cited on

  the face of the ’280 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’280 patent.   In addition, one or more claims




                                                   18
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 19 of 37 PageID #: 1614



  of the ’280 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’280 patent, and those claims are indefinite.

                        Fifteenth Defense – Statutory Damages Limitation

        10x’s claim for damages is statutorily limited by 35 U.S.C. §§ 286, 287, and/or 288.

                                        Sixteenth Defense
             (Improper Inventorship and Ownership of the ’648, ’541 and ’280 Patents)

         144.    As detailed below, at least the ’648, ’541, and ’280 patents are unenforceable

  because they are owned by Bio-Rad Laboratories, Inc. (“Bio-Rad”), and/or they do not list all of

  the inventors. The inventions of the ’648, ’541, and ’280 patents were conceived in whole or part

  by Benjamin Hindson, Christopher Hindson, Serge Saxonov, Kevin Ness, Nicholas Heredia,

  and/or Paul Blainey while employed or contracted by QuantaLife and/or Bio-Rad. Heredia was

  a research scientist at QuantaLife and is a co-inventor on at least some of the Asserted Patents, but

  10x deliberately omitted naming Heredia as a co-inventor.        Blainey was a technical consultant

  hired by QuantaLife, but 10x deliberately omitted naming Blainey as a co-inventor one at least

  some of the Asserted Patents.

         145.    10x asserted seven patents in this case, at least 3 of which are all directed to methods

  and systems for processing polynucleotides by partitioning a plurality of beads in a microwell

  array (the ’648, ’541, and ’280 patents).

         146.    The earliest claimed priority date for the ’280 and ’541 patent is August 14, 2012—

  within months after Benjamin Hindson, Christohper Hindson, Saxonov, and Ness left Quanta-Life

  and/or Bio-Rad between April and September of 2012.

         147.    The earliest claimed priority date for the ’648 patent is December 14, 2012, also

  within months after Benjamin Hindson, Christohper Hindson, Saxonov, and Ness left Quanta-Life

  and/or Bio-Rad between April and September of 2012.

                                                   19
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 20 of 37 PageID #: 1615



         148.    The ’648, ’541, and ’280 patents in this case include named inventors Benjamin

  Hindson, Serge Saxonov, Christopher Hindson, and Kevin Ness—all former Bio-Rad and/or

  QuantaLife employees and also early employees or founders of 10x.       The ’648, ’541, and ’280

  patents are directed to methods and systems for processing polynucleotides by portioning a

  plurality of beads in a microwell array.

         149.    The ’648, ’541, and ’280 patents however, arose out of these inventors’ work at

  Bio-Rad and its predecessor, and thus are owned by Bio-Rad.

         150.    Benjamin Hindson worked at QuantaLife from 2008 to October 2011.               At

  QuantaLife, Hindson worked on microfluidic devices to generate droplets and developed a

  commercial product.

         151.    Christopher Hindson worked at QuantaLife from Augsut 2010 to October 2011,

  and then at Bio-Rad from October 2011 to November 2012.

         152.    Serge Saxonov worked at QuantaLife from May 2010 to October 2011.

         153.    Kevin Ness worked at QuantaLife from September 2008 to September 2012.

         154.    In addition to the commercial droplet product, Benjamin Hindson and/or

  Christopher Hindson and/or Ness and/or Saxonov conceived of processing polynucleotides by

  portioning a plurality of beads in a microwell array.   Upon information and belief, this concept

  is demonstrated by QuantaLife lab documentation.        Upon information and belief, Benjamin

  Hindson, Christopher Hindson, Ness and Saxonov were under contractual obligation to assign to

  QuantaLife all their ideas, inventions, and discoveries.     Thus, any concepts or ideas from

  Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and/or Saxonov’s time at QuantaLife are

  owned by QuantaLife.




                                                 20
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 21 of 37 PageID #: 1616



         155.     Bio-Rad acquired QuantaLife’s business and its intellectual property in October

  2011 for $162 million cash plus future milestone payments.

         156.     After Bio-Rad acquired QuantaLife, Benjamin Hindson, Christopher Hindson, and

  Saxonov started working at Bio-Rad until they left in 2012.      Benjamin Hindson, Chrisopher

  Hindson, and Saxonov worked at Bio-Rad for some time, but soon left to form/join 10x.       Ness

  worked at QuantaLife until September 2012, when he left to form 10x.      While at 10x, in 2012-

  2013, Benjamin Hindson, Christopher Hindson, Ness and Saxonov almost immediately filed

  patent applications directed to methods and systems for processing polynucleotides by portioning

  a plurality of beads in a microwell array – exactly the same subject matter conceived at

  QuantaLife/Bio-Rad.      At least some of the Asserted Patents derive from those 2012-2013

  applications.

         157.     Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and Saxonov’s concepts and

  inventions at QuantaLife automatically belonged to QuantaLife (and subsequently Bio-Rad)

  rendering any future written assignment to 10x invalid.

                                        Seventeenth Defense
                                             (Puffery)

         158.     With respect to 10x’s Eighth and Ninth Cause of Action, the statements complained

  of by 10x are no more than puffery and are recognized as such by the ordinary purchaser and do

  not deceive the ordinary purchaser.

                                         Eighteenth Defense
                                          (Unclean Hands)

         159.     10x’s conduct demonstrates unclean hand so that it may not now complain about

  any acts of Celsee.

                                       Nineteenth Defense
                                     (Waiver, Estoppel, Laches)

                                                 21
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 22 of 37 PageID #: 1617



         160.      10x’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

  and/or laches.

                                           Twentieth Defense
                                            (Fault of Others)

         161.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because the damages allegedly suffered, if any, were proximately caused, in whole or in part, by

  persons or entities other than Celsee, and no legal or factual basis exists for imposing liability upon

  Celsee for the acts and/or omissions of such persons and/or entities.

                                             Twenty-First Defense
                                              (Lack of Causation)

         162.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because no conduct attributable to Celsee was the cause in fact or proximate cause of the losses or

  damages, if any, that 10x seeks to recover.

                                        Twenty-Second Defense
                                            (No Damages)

         163.      10x’s claims are barred, in whole or in part, because 10x has suffered no damages

  based on the conduct alleged in the Complaint.


                                         Twenty-Third Defense
                                        (Non-Speculative Injury)

         10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part, because

         10x failed to minimize or mitigate the losses or damages, if any, that 10x seeks to recover

         in this action.

                                        Twenty-Fourth Defense
                                         (Failure to Mitigate)




                                                    22
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 23 of 37 PageID #: 1618



          164.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because 10x failed to minimize or mitigate the losses or damages, if any, that 10x seeks to recover

  in this action.

                                          Twenty-Fifth Defense
                                             (Good Faith)

          165.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because Celsee acted in good faith and without wrongful intent, malice, or any other applicable

  degree of fault.

                                          Twenty-Sixth Defense
                                            (Acquiescence)

          166.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because of 10x’s acquiescence to Celsee’s alleged conduct.

                                         Twenty-Seventh Defense
                                        (Violation of Public Policy)

          167.      10x’s recovery for the alleged Eighth and Ninth Causes of Action would violate

  public policy.

                                         Twenty-Eighth Defense
                                           (Attorneys’ Fees)

          168.      10x’s prayer for attorneys’ fees is barred on the ground that 10x cannot prove facts

  sufficient to show that Celsee’s conduct was exceptional.

                                          Twenty-Ninth Defense
                                          (No Irreparable Harm)

          169.      10x’s prayer for injunctive relief is barred on the ground that 10x cannot show facts

  sufficient to show that it has been irreparably harmed by Celsee’s conduct.

                                            Thirtieth Defense
                                         (Failure to State a Claim)


                                                     23
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 24 of 37 PageID #: 1619



         170.    The Complaint fails to state a claim for relief.

                                         COUNTERCLAIMS

         Counterclaimant Celsee, Inc. (“Celsee”) on personal knowledge as to its own acts, and on

  information and belief as to all others based on its own and its attorneys’ investigation, alleges its

  Counterclaims against 10x Genomics, Inc. (“10x”) as follows:

                                            THE PARTIES

         1.      Celsee is a corporation organized under the laws of Delaware, having its principal

  place of business in Ann Arbor, Michigan.

         2.      According to 10x’s Complaint, 10x is a corporation existing under the laws of

  Delaware, with its principal place of business, in Pleasanton, CA.

                                           JURISDICTION

         3.      This Court has jurisdiction over the subject matter of these Counterclaims under,

  without limitation, 28 U.S.C. §§ 1331, 1367, 1338(a), 201, and 2202.

         4.      10x has subjected itself to personal jurisdiction in this Court because it has sued

  Celsee in this Court.

                                                VENUE

         5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391.

         6.      10x has consented to venue in this Court because it has filed its claims for patent

  infringement in this Court, in response to which these Counterclaims are asserted.

                                    ACTUAL CONTROVERSY

         7.      According to 10x’s complaint, 10x claims to be the owner of all rights, title, and

  interest in and to the ’981, ’648, ’197, ’541, ’459, ’662, and ’280 patents.    10x has alleged that




                                                   24
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 25 of 37 PageID #: 1620



  Celsee has infringed and is infringing the ’981, ’648, ’197, ’541, ’459, ’662, and ’280 patents,

  which Celsee denies.

          8.      An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202 exists

  between 10x and Celsee.     Celsee seeks a declaration that it has not infringed and does not infringe

  the ’981, ’648, ’197, ’541, ’459, ’662, and ’280 patents and that the ’981, ’648, ’197, ’541, ’459,

  ’662, and ’280 patents are invalid.

                                    COUNTERCLAIM ONE
                   (Declaratory Judgment of Non-Infringement of the ’981 Patent)

          9.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          10.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’981 Patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’981 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’981 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’981

  patent under any theory of infringement.

  11.     A judicial determination of the respective rights of the parties with respect to infringement

  of the claims of the ’981 patent is now necessary and appropriate under 28 U.S.C. § 2201.

                                    COUNTERCLAIM TWO
                   (Declaratory Judgment of Non-Infringement of the ’648 Patent)

          12.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          13.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’648 Patent, (ii) Celsee has actively induced and continues to actively


                                                       25
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 26 of 37 PageID #: 1621



  induce infringement of claims of the ’648 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’648 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’648

  patent under any theory of infringement.

          14.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’648 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                   COUNTERCLAIM THREE
                   (Declaratory Judgment of Non-Infringement of the ’197 Patent)

          15.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          16.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’197 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’197 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’197 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’197

  patent under any theory of infringement.

          17.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’197 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                    COUNTERCLAIM FOUR
                   (Declaratory Judgment of Non-Infringement of the ’541 Patent)

          18.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.


                                                       26
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 27 of 37 PageID #: 1622



          19.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’541 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’541 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’541 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’541

  patent under any theory of infringement.

          20.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’541 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                    COUNTERCLAIM FIVE
                   (Declaratory Judgment of Non-Infringement of the ’459 Patent)

          21.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          22.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’459 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’459 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’459 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’459

  patent under any theory of infringement.

          23.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’459 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                     COUNTERCLAIM SIX
                   (Declaratory Judgment of Non-Infringement of the ’662 Patent)


                                                       27
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 28 of 37 PageID #: 1623



          24.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          25.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’662 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’662 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’662 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’662

  patent under any theory of infringement.

  26.     A judicial determination of the respective rights of the parties with respect to infringement

  of the claims of the ’662 patent is now necessary and appropriate under 28 U.S.C. § 2201.

                                   COUNTERCLAIM SEVEN
                   (Declaratory Judgment of Non-Infringement of the ’280 Patent)

          27.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          28.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’280 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’280 patent, and (iii) Celsee has actively contributed and

  continues to actively contributed to the infringement of one or more claims of the ’280 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’280

  patent under any theory of infringement.

          29.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’280 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                      COUNTERCLAIM EIGHT

                                                       28
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 29 of 37 PageID #: 1624



                        (Declaratory Judgment of Invalidity of the ’981 Patent)

           30.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

           31.    The claims of the ’981 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’981 patent are invalid in view of the

  references cited on the face of the ’981 patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’981 patent.

           32.    The claims of the ’981 patent are invalid under 35 U.S.C. §112 for failing to comply

  with one or more of the written description requirement, the enablement requirement, and the

  definiteness requirement.

           33.    A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’981 patent is now necessary and appropriate under 28 U.S.C.

  §2201.

                                     COUNTERCLAIM NINE
                        (Declaratory Judgment of Invalidity of the ’648 Patent)

           34.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

           35.    The claims of the ’648 patent are invalid under 35 U.S.C. §§102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’648 patent are invalid in view of the

  references cited on the face of the ’648 Patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’648 patent.

           36.    The claims of the ’648 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

                                                       29
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 30 of 37 PageID #: 1625



          37.     A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’648 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                      COUNTERCLAIM TEN
                        (Declaratory Judgment of Invalidity of the ’197 Patent)

          38.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          39.     The claims of the ’197 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’197 patent are invalid in view of the

  references cited on the face of the ’197 patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’197 patent.

          40.     The claims of the ’197 patent are invalid under 35 U.S.C. §112 for failing to comply

  with one or more of the written description requirement, the enablement requirement, and the

  definiteness requirement.

          41.     A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’197 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                   COUNTERCLAIM ELEVEN
                        (Declaratory Judgment of Invalidity of the ’541 Patent)

          42.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          43.     The claims of the ’541 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’541 Patent are invalid in view of the




                                                       30
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 31 of 37 PageID #: 1626



  references cited on the face of the ’541 patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’541 Patent.

          44.     The claims of the ’541 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          45.     A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’541 patent is now necessary and appropriate under 28 U.S.C. §

  2201.


                                   COUNTERCLAIM TWELVE
                        (Declaratory Judgment of Invalidity of the ’459 Patent)

          46.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          47.     The claims of the ’459 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’459 patent are invalid in view of the

  references cited on the face of the ’459 patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’459 Patent.

          48.     The claims of the ’459 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          49.     A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’459 patent is now necessary and appropriate under 28 U.S.C. §

  2201.


                                   COUNTERCLAIM THIRTEEN

                                                       31
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 32 of 37 PageID #: 1627



                        (Declaratory Judgment of Invalidity of the ’662 Patent)

          50.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          51.     The claims of the ’662 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’662 patent are invalid in view of the

  references cited on the face of the ’662 patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’662 Patent.

          52.     The claims of the ’662 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          53.     A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’662 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                 COUNTERCLAIM FOURTEEN
                        (Declaratory Judgment of Invalidity of the ’280 Patent)

          54.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          55.     The claims of the ’280 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   For example, one or more claims of the ’280 patent are invalid in view of the

  references cited on the face of the ’280 patent, and articles, patents, products, and processes that

  were publicly available or disclosed before the priority date of the ’280 patent.

          56.     The claims of the ’280 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

                                                       32
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 33 of 37 PageID #: 1628



          57.     A judicial determination of the respective rights of the parties with respect to the

  infringement of the claims of the ’280 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                COUNTERCLAIM FIFTEEN
           (Declaratory Judgment of Unenforceability of the ’648, ’541, and ’280 Patents)

          58.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          59.     As detailed below, at least the ’648, ’541, and ’280 patents are unenforceable

  because they are owned by Bio-Rad, and/or they do not list all of the inventors. The inventions

  of the ’648, ’541, and ’280 patents were conceived in whole or part by Benjamin Hindson,

  Christopher Hindson, Serge Saxonov, Kevin Ness, Nicholas Heredia, and/or Paul Blainey while

  employed or contracted by QuantaLife and/or Bio-Rad.            Heredia was a research scientist at

  QuantaLife and is a co-inventor on at least some of the Asserted Patents, but 10x deliberately

  omitted naming Heredia as a co-inventor.              Blainey was a technical consultant hired by

  QuantaLife, but 10x deliberately omitted naming Blainey as a co-inventor one at least some of the

  Asserted Patents.

          60.     10x asserted seven patents in this case, at least 3 of which are all directed to methods

  and systems for processing polynucleotides by partitioning a plurality of beads in a microwell

  array (the ’648, ’541, and ’280 patents).

          61.     The earliest claimed priority date for the ’280 and ’541 patent is August 14, 2012—

  within months after Benjamin Hindson, Christohper Hindson, Saxonov, and Ness left Quanta-Life

  and/or Bio-Rad between April and September of 2012.




                                                       33
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 34 of 37 PageID #: 1629



         62.     The earliest claimed priority date for the ’648 patent is December 14, 2012, also

  within months after Benjamin Hindson, Christohper Hindson, Saxonov, and Ness left Quanta-Life

  and/or Bio-Rad between April and September of 2012.

         63.     The ’648, ’541, and ’280 patents in this case include named inventors Benjamin

  Hindson, Serge Saxonov, Christopher Hindson, and Kevin Ness—all former Bio-Rad and/or

  QuantaLife employees and also early employees or founders of 10x.       The ’648, ’541, and ’280

  patents are directed to methods and systems for processing polynucleotides by portioning a

  plurality of beads in a microwell array.

         64.     The ’648, ’541, and ’280 patents however, arose out of these inventors’ work at

  Bio-Rad and its predecessor, and thus are owned by Bio-Rad.

         65.     Benjamin Hindson worked at QuantaLife from 2008 to October 2011.               At

  QuantaLife, Hindson worked on microfluidic devices to generate droplets and developed a

  commercial product.

         66.     Christopher Hindson worked at QuantaLife from Augsut 2010 to October 2011,

  and then at Bio-Rad from October 2011 to November 2012.

         67.     Serge Saxonov worked at QuantaLife from May 2010 to October 2011.

         68.     Kevin Ness worked at QuantaLife from September 2008 to September 2012.

         69.     In addition to the commercial droplet product, Benjamin Hindson and/or

  Christopher Hindson and/or Ness and/or Saxonov conceived of processing polynucleotides by

  portioning a plurality of beads in a microwell array.   Upon information and belief, this concept

  is demonstrated by QuantaLife lab documentation.        Upon information and belief, Benjamin

  Hindson, Christopher Hindson, Ness and Saxonov were under contractual obligation to assign to

  QuantaLife all their ideas, inventions, and discoveries.     Thus, any concepts or ideas from


                                                 34
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 35 of 37 PageID #: 1630



  Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and/or Saxonov’s time at QuantaLife are

  owned by QuantaLife.

          70.      Bio-Rad acquired QuantaLife’s business and its intellectual property in October

  2011 for $162 million cash plus future milestone payments.

          71.      After Bio-Rad acquired QuantaLife, Benjamin Hindson, Christopher Hindson, and

  Saxonov started working at Bio-Rad until they left in 2012.       Benjamin Hindson, Chrisopher

  Hindson, and Saxonov worked at Bio-Rad for some time, but soon left to form/join 10x. Ness

  worked at QuantaLife until September 2012, when he left to form 10x. While at 10x, in 2012-

  2013, Benjamin Hindson, Christopher Hindson, Ness and Saxonov almost immediately filed

  patent applications directed to methods and systems for processing polynucleotides by portioning

  a plurality of beads in a microwell array – exactly the same subject matter conceived at

  QuantaLife/Bio-Rad.        At least some of the Asserted Patents derive from those 2012-2013

  applications.

          72.      Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and Saxonov’s concepts and

  inventions at QuantaLife automatically belonged to QuantaLife (and subsequently Bio-Rad)

  rendering any future written assignment to 10x invalid.

                                           JURY DEMAND

          73.      Pursuant to Federal rule of Civil Procedure 38, Celsee demands a trial by jury on

  all issues so triable in this action.

                                           PRAYER FOR RELIEF

          Wherefore, Celsee respectfully requests the following relief:

                a) That 10x take nothing by its Complaint;

                b) That judgment be entered against 10x and in favor of Celsee;


                                                   35
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 36 of 37 PageID #: 1631



           c) That 10x’s Complaint be dismissed with prejudice;

           d) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’981 patent;

           e) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’648 patent;

           f) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’197 patent;

           g) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’541 patent;

           h) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’459 patent;

           i) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’662 patent;

           j) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’280 patent;

           k) A declaration that each and every claim of the ’981 patent is invalid;

           l) A declaration that each and every claim of the ’648 patent is invalid;

           m) A declaration that each and every claim of the ’197 patent is invalid;

           n) A declaration that each and every claim of the ’541 patent is invalid;

           o) A declaration that each and every claim of the ’459 patent is invalid;

           p) A declaration that each and every claim of the ’662 patent is invalid;

           q) A declaration that each and every claim of the ’280 patent is invalid;

           r) A declaration that the ’648, ’541, and ’280 patents are unenforceable;


                                                36
Case 1:19-cv-00862-CFC-SRF Document 38 Filed 12/02/19 Page 37 of 37 PageID #: 1632



           s) That this case be declared exceptional and Celsee be awarded its costs, expenses,

              and reasonable attorneys’ fees in this action under 35 U.S.C. § 285; and

           t) That the Court grant Celsee such further relief the Court may deem just and

              proper.



   Dated: December 2, 2019                     Respectfully submitted,

                                               FARNAN LLP

                                               /s/ Brian E. Farnan
                                               Brian E. Farnan (Bar No. 4089)
                                               Michael J. Farnan (Bar No. 5165)
                                               919 North Market Street, 12th Floor
                                               Wilmington, DE 19801
                                               Telephone: 302-777-0300
                                               Facsimile: 302-777-0301
                                               bfarnan@farnanlaw.com
                                               mfarnan@farnanlaw.com

                                               Edward R. Reines (admitted pro hac vice)
                                               Derek C. Walter (admitted pro hac vice)
                                               WEIL, GOTSHAL & MANGES LLP
                                               201 Redwood Shores Parkway
                                               Redwood Shores, CA 94065
                                               Telephone: 650-802-3000
                                               Facsimile: 650-802-3100
                                               edward.reines@weil.com
                                               derek.walter@weil.com

                                               Attorneys for Defendant




                                              37
